Citation Nr: 1703857	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  05-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel



INTRODUCTION


The Veteran had active duty service from June 1968 to December 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2005 rating decision in which the RO, inter alia, reopened a previously denied claim for service connection for a respiratory disorder, but denied the claim for service connection  on the merits.  The Veteran filed a notice of disagreement (NOD) in November 2005.  A statement of the case (SOC) was issued in December 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) that same month.

In August 2016, a Veterans Law Judge advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

In a July 2011 decision, the Board denied the Veteran's claim for service connection for a respiratory disorder.  The Veteran appealed the Board's denial.  In a July 2011 Memorandum Decision, the United States Court of Appeals for Veterans Claim (Court) vacated the Board's decision, and  remanded the claim to the Board for further development consistent with the decision.  

In March 2013, the Board remanded the claim to the Appeals Management Center (AMC) in Washington, D.C., for further action consistent with the Court's order.  After accomplishing further action, in March 2016, the AMC issued a supplemental SOC denying the claim.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.
REMAND


Unfortunately, the Board finds that further action on the claim on appeal in warranted, even though it will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As noted in the Introduction, the Court vacated and remanded the Board's July 2011 decision denying the claim for service connection for a respiratory disorder.  First, the Court found that the Board's reliance on the lack of evidence to find that the Veteran's respiratory condition was not aggravated by service was erroneous, especially considering that the Veteran first filed for service connection two years after service.  Second, the Court agreed that the Veteran's respiratory condition preexisted service, but found that it was error for the Board to rely on the May 2008 VA examination.  The Court opined that the VA examination was inadequate because it failed to consider "the character of the particular injury or disease," and simply determined that it was not at least as likely as not that the Veteran's respiratory condition was aggravated by his period in service.

In its decision, the Court directed a remand of the  matter on appeal for a new medical examination and readjudication.  In doing so, the Court held that the Board must find that the Veteran's respiratory condition preexisted service and was aggravated in service; however, in order to establish service connection, the Veteran must still establish a nexus between his current disability and the in-service aggravation.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As such, the Court remanded the case for development and adjudication in compliance with the Memorandum Decision.  The Memorandum Decision also ordered that, on remand, the Board and any medical examiner must assume that the Veteran's respiratory disorder was aggravated during service.

In March 2013, pursuant to the Court's decision, the Board remanded the claim and requested that the AOJ arrange for Veteran to undergo a new VA examination.  The Board instructed the VA examiner that he or she "must assume that the Veteran's respiratory disorder was aggravated by service," and to provide an opinion "as to whether the permanent increase in severity was due to the normal progression of the respiratory disorder or whether such worsening constituted chronic aggravation of the disorder due to service."  The Board also requested that for "any respiratory disorder that did not exist prior to service, the examiner should opine as to whether it is at least as likely as not related to service or any event of service."

A November 2014 VA examination report indicates a review of the claims file and VA treatment records, as well as an in-person examination of the Veteran.  The VA examiner diagnosed the Veteran with asthma.  He noted that the Veteran's respiratory disorder preexisted service, that it was stable with medication, and that he also had been diagnosed with chronic obstructive pulmonary disorder (COPD) in 2001-2002.  The examiner then opined that, based on review of the records and the in-person examination, there was "no evidence to support aggravation of condition."  The examiner noted that the Veteran had "episodes of exacerbation," but that he improved with medication and there was no evidence that he experienced "permanent residuals."  He noted that the Veteran was diagnosed with COPD in 2001-2002, which was after service, and that COPD and bronchial asthma were two "different disease entities with different pathophysiological process."  As such, the examiner found that it was "not related to military service," and that there was no "evidence that [the] condition aggravated."  The examiner also referred to the Veteran's pulmonary function tests (PFTs) from 2002 and 2003, which showed "normal spirometry," and that his condition was stable with medication.  He opined that the "condition [had followed] its normal progression without clinical evidence that constitute chronic aggravation of the disorder due to service."

The Board finds the November 2014 VA examiner's opinion inadequate.  First, in its March 2013 remand, the Board specifically instructed the VA examiner that he "must assume that the Veteran's respiratory disorder was aggravated by service."  However, the VA examiner found that "there [was] no evidence to support aggravation of [the] condition."  The examiner went on to find that, despite the Veteran's episodes of exacerbation, there was no evidence that he had "permanent residuals."  However, as noted above, the issue of aggravation-i.e., increase in severity-during service  has already been decided by the Court.  The VA examiner was asked to opine as to whether the established "permanent increase in severity"-i.e. aggravation-of the Veteran's respiratory condition was either (a) due to the normal progression of the disorder, or (b) constituted chronic aggravation of the disorder due to service.  Instead, the VA examiner provided an opinion that the Veteran's disorder was not aggravated by service.

Second, the Board finds that it is unclear whether the VA examiner is referring to the Veteran's bronchial asthma or his COPD when he states that "as per documented clinical evidence there is no evidence that condition aggravated," that the "condition was stable" with medication, and that the "condition has followed its normal progression without clinical evidence that constitute chronic aggravation of the disorder due to service."  

As the examiner failed to assume that the Veteran's respiratory condition was aggravated in service, as directed (and, hence, did not clearly address whether the aggravation was due to the normal progression of the disorder or a chronic worsening due to service); and failed to provide a clear and thorough rationale concerning the etiology of the Veteran's COPD, the Board finds that the opinion does not substantially comply with the March 2013 remand order.  Stegall, 11 Vet. App. at 271.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA has provided a VA examination or obtained a medical opinion, it is required to provide or obtain one that is adequate for the purpose sought).  

Additionally,  the Board notes that in March 2016, after certification of the claim to the Board, the Veteran submitted additional evidence, without a waiver, in the form of a medical treatise addressing the relationship between asthma and COPD.  The treatise specifically notes that, in certain circumstances, the "distinction between the inflammatory profiles of asthma and COPD may be blurred," especially in older patients.  This evidence should be addressed by a physician.


Accordingly, the AOJ should obtain an addendum opinion from the November 2014 VA examiner, or if necessary, from another appropriate physician based on claims file review, (if possible) addressing the etiology of the current respiratory disabilities.  In formulating any opinion, the examiner must assume that the Veteran's respiratory disorder was aggravated-i.e. underwent a permanent increase in severity) in service, and should opine  whether such aggravation  was due to in-service injury or disease  or was clearly and unmistakably due to the natural progress of the disease.  The VA examiner should also separately  address whether any other respiratory disorder, to include COPD, is medically related to service or to asthma.  In rendering the requested opinions, the examiner must consider and discuss all pertinent evidence, to include the medical treatise evidence described above.

The AOJ should only arrange for further examination of the Veteran if deemed medically necessary in the judgment of the physician designated to provide the addendum opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  38 C.F.R. § 3.655 (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to undertaking action responsive to the above, to ensure that all due process requirements are met and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   In this regard, the  AOJ should  give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016)..  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim remaining on appeal.  The claim should be adjudicated in light of all pertinent evidence associated with the electronic claims file since the last adjudication (to include medical treatise evidence described above). 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
3.  After all records/responses from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the November 2014 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible)..  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician  designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and clinical findings should be reported in detail. 

The physician is requested to render opinions, based on sound medical principles, addressing the etiology of all diagnosed respiratory disorders, as follows:

For asthma, the physician must assume that the pre-existing disorder was aggravated (i.e., underwent a permanent increase in severity) in service.  The examiner should then opine whether such aggravation (a) was due to service (e.g., as a result of in-service injury or disease, or (b) was clearly and unmistakably due to the natural progress of the disease.

For each other diagnosed respiratory disorder, to include COPD, currently present, or present at any time pertinent to the current claim, the examiner should opine e whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability was( a) incurred during service; or (b) is medically-related to asthma, and, if so, describe the nature of the relationship.

In addressing the above, the physician must specifically consider and discuss all pertinent medical and other objective evidence, to include the medical treatise evidence the Veteran submitted in March 2016, entitled "Overlap Between Asthma and COPD: Where the Two Diseases Converge." The examiner must also consider and discuss all lay assertions.

All examination findings/testing results, if any, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication), and legal authority. 
 
7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


